United States Court of Appeals
                                                                Fifth Circuit

               IN THE UNITED STATES COURT OF APPEALS
                                                              F I L E D
                       FOR THE FIFTH CIRCUIT                 February 24, 2006

                                                           Charles R. Fulbruge III
                             No. 04-10801                          Clerk
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BRYAN JERMINE WEBSTER,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CR-310-4-T
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Bryan Jermine

Webster has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).       Webster

was informed of counsel’s motion but has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.